THE WEITZ LAW FIRM, P.A.
                                                                           Bank of America Building
                                                                      18305 Biscayne Blvd., Suite 214
                                                                             Aventura, Florida 33160

December 5, 2019



                                                                  MEMO ENDORSED
VIA CM/ECF
Honorable Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square - Courtroom: 618
New York, NY 10007

       Re:     Velasquez v. 80-90 Maiden Lane Del LLC, d/b/a Gristedes Supermarket, et al.
               Case 1:19-cv-06911-KPF

Dear Judge Failla:

       The undersigned represents the Plaintiff in the above-captioned case matter.

       The Initial Pretrial Conference in this matter is currently scheduled for December 13, 2019 at
11:00 a.m., in your Honor's Courtroom. However, Defendants, who were originally properly served
[D.E. 9 and D.E. 10], have not yet appeared in this matter. Nevertheless, it has come to the
undersigned’s attention that the corporation, as named in the Amended Complaint for Tenant, is
incorrect. Therefore, by this letter-motion, the undersigned seeks leave of Court to amend the
Amended Complaint to reflect the correct party’s corporate name.

        Also, to afford additional time for Plaintiff to serve the Second Amended Complaint and for
Defendants to properly appear and respond to said Second Amended Complaint, a 30-day adjournment
of the Conference is hereby respectfully requested to mid-January, or any other date most convenient
to this Honorable Court. This is the undersigned’s second adjournment request with regard to this
matter.

       Thank you for your kind attention to the matters herein.

                                             Sincerely,

                                             By: /S/ B. Bradley Weitz
                                                B. Bradley Weitz, Esq. (BW9365)
                                                THE WEITZ LAW FIRM, P.A.
                                                Attorney for Plaintiff
                                                Bank of America Building
                                                18305 Biscayne Blvd., Suite 214
                                                Aventura, Florida 33160
                                                Telephone: (305) 949-7777
                                                Facsimile: (305) 704-3877
                                                Email: bbw@weitzfirm.com
Applications GRANTED. Plaintiff's request for leave to file
a second amended complaint is GRANTED. One of the
defendants in the amended complaint was not properly served,
and the one defendant that was properly served has not
appeared. Therefore, the defendants named in the amended
complaint in this action will suffer no prejudice by an
amendment.

The initial pretrial conference previously scheduled for
December 13, 2019, is hereby ADJOURNED to January 29, 2020,
at 3:00 p.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, New York, NY. The parties proposed case
management plain and joint status letter shall be filed on
or before January 23, 2020.



Dated: December 5, 2019         SO ORDERED.
       New York, New York




                                HON. KATHERINE POLK FAILLA
                                UNITED STATES DISTRICT JUDGE
